Title: From John Adams to James McHenry, 19 July 1799
From: Adams, John
To: McHenry, James



Sir
Quincy July 19th 1799

I have received your favor of the 12th, & have considered the opinions of the heads of departments. I wish that courts martial may be advised to be as cautious as possible, in all their proceedings, especially in cases of life, because the discipline of the army will depend much upon this habit. But the crime of Richard Hunt is of so deep a die, that I have not seen my way clear to avoid the signature of the warrant for his execution, which is here returned. Yet if you & Gen. Hamilton think that one example may suffice for the purposes of public justice, the execution of Hunt or Pierce may be respited.
